



annualepptermsandcond_image1.jpg [annualepptermsandcond_image1.jpg]
Exhibit 10.2


Kellogg Company
Long Term Incentive Plan
RESTRICTED STOCK UNIT TERMS AND CONDITIONS
For Performance Year 2019, RSUs granted in 2020




1.
Type of Award: Restricted Stock Unit (“RSU”) awards are granted to participants
upon the approval of the Compensation and Talent Management Committee of the
Board of Directors of Kellogg Company (the “Committee”). This RSU award will be
forfeited if the participant is terminated, retired, on long-term disability, on
a severance leave of absence or otherwise not an active employee on the date of
grant. Employees who receive and accept an RSU award are participants in the
Kellogg Company 2017 Long-Term Incentive Plan (the “Plan”).

2.
Vesting: RSU awards become unrestricted and no longer subject to forfeiture and
will fully vest on the third anniversary of the grant date. Participants will
immediately forfeit any non-vested RSUs upon termination of employment with
Kellogg Company or any of its subsidiaries (the “Company”), for any reason other
than death, Disability, Retirement or Change of Control (as those terms are
defined in the Plan. In the case of a participant’s, death, Disability or
Retirement, RSUs will partially vest. Vesting in those cases will be pro-rated
based on the number of days the participant was actively employed during the
vesting period.

This RSU award partially vests if the participant’s employment with the Company
terminates because of death, Disability (as defined in the Plan) or Retirement. 
Retirement under the Plan is the same as the participant’s defined benefit
pension-based eligibility criteria for those that receive a defined benefit
pension from the Company.  If the participant does not have a defined benefit
pension from the Company, Retirement means the participant terminates employment
with the Company on or after the participant has attained age 55 with at least
five years of service with the Company and the participant’s combined age and
years of service equal at least 65.  For example, a participant who has attained
age 55 and 7 months and who has 9 years and 8 months of service will have a
combined age and service over 65.
3.
Change of Control: Notwithstanding the above, in the event of a Change of
Control, all outstanding RSU awards will fully vest immediately as of the Change
of Control and will be considered fully earned and will be payable as promptly
as practicable following the Change of Control if the RSU awards have not been
assumed or replaced by a Substitute Award, as defined below.

An award will qualify as a Substitute Award (“Substitute Award”) if it is
assumed by any successor corporation, affiliate thereof, person or other entity,
or replaced with awards that, solely in the discretionary judgment of the
Committee, preserves the existing value of the outstanding RSU awards at the
time of the Change of Control and provide vesting and payout


RSU Grant Terms and Conditions        page 1

--------------------------------------------------------------------------------





terms, as applicable, that are at least as favorable to participants as vesting
and payout terms applicable to this RSU award (including the terms and
conditions that would apply in the event of a subsequent Change of Control).
If and to the extent this RSU award is assumed by a successor corporation (or
affiliate, person or other entity thereto) or is replaced with a Substitute
Award, then such Substitute Award shall remain outstanding and be governed by
its respective terms and the provisions of the applicable plan.
If this RSU award is assumed or replaced with a Substitute Award and the
participant’s employment with the Company is thereafter terminated by (i) the
Company or successor, as the case may be, for any reason other than cause; or
(ii) a participant eligible to participate in the Kellogg Company Change of
Control Severance Policy for Key Executives, for Good Reason (as defined in that
Policy), in each case, within the two year period commencing on the date of the
Change of Control, then all Substitute Awards for that participant will fully
vest immediately as of the date of the participant’s termination and will be
considered fully earned and will be payable promptly as practical following the
Change of Control.
The Committee may make additional adjustments or settlements of outstanding RSU
awards as it deems appropriate and consistent with the Plan’s purposes,
including adjustments related to adverse tax consequences for participants or
the Company.
4.
Non-Solicitation: As a condition for receipt of this RSU award, and in
consideration of the compensation and benefits provided pursuant to this RSU
award, the sufficiency of which is hereby acknowledged, acceptance of this RSU
award is agreement by the participant that during the participant’s active
employment and thereafter for a period of two years, the participant shall not,
without the prior written consent of the Chief Legal Officer, directly or
indirectly employ, solicit the employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), or otherwise encourage
to leave the Company, any person who is, or at any time during the previous year
was, an officer, director, representative, agent or employee of the Company; or
directly or indirectly divert or take away or attempt to divert or take away any
customers, business, or suppliers of the Company upon whom the participant
called, serviced, or solicited, or with whom the participant became acquainted
as a result of the participant’s employment with the Company.

5.
Non-Disparagement of the Company: As a condition for receipt of this RSU award,
and in consideration of the compensation and benefits provided pursuant to this
RSU award, the sufficiency of which is hereby acknowledged, acceptance of this
RSU award is agreement by the participant that during the term of the
participant’s active employment and thereafter, the participant will not engage
in any form of conduct or make any statements or representations that disparage,
portray in a negative light, or otherwise impair the reputation, goodwill or
commercial interests of the Company or its past, present and future
subsidiaries, divisions, affiliates, successors, officers, directors, attorneys,
agents and employees.

6.
Preservation of Company Confidential Information: As a condition for receipt of
this RSU award, and in consideration of the compensation and benefits provided
pursuant to this RSU award, the sufficiency of which is hereby acknowledged,
acceptance of this RSU award is agreement by the participant that the
participant will not (without first obtaining the prior written



RSU Grant Terms and Conditions        page 2

--------------------------------------------------------------------------------





consent in each instance from the Company) during the term of the participant’s
employment and thereafter, disclose, make commercial or other use of, give or
sell to any person, firm or corporation (other than agents or representatives of
the Company in furtherance of the participant’s duties), any information
received directly or indirectly from the Company or acquired or developed in the
course of the participant’s employment, including, by way of example only, trade
secrets (including organizational charts, employee information such as
credentials, skill sets, salaries and background information), ideas,
inventions, methods, designs, formulas, systems, improvements, prices,
discounts, business affairs, products, product specifications, manufacturing
processes, data and know-how and technical information of any kind whatsoever
unless such information has been publicly disclosed by authorized officials of
the Company.
7.
Payment: This RSU award will be paid, when and as vested, in shares of Kellogg
Company common stock based on the applicable number of RSUs unless Kellogg
Company determines otherwise (see 'Tax and Legal Issues' below). Until the time
of vesting, no shares of common stock will be issued for the RSUs.

8.
Dividends: If cash dividends are declared and paid on Kellogg Company common
stock prior to the date the RSU award is vested, an amount equal to the cash
dividends payable on the Kellogg Company common stock represented by the RSU
award will be converted as of the dividend payment date to the equivalent number
of whole shares of Kellogg Company common stock, including fractional shares,
and credited to a bookkeeping account maintained for the participant’s benefit
(“Dividend Equivalent Units”).  Cash dividends declared and paid on the Kellogg
Company common stock represented by Dividend Equivalent Units prior to the date
the Dividend Equivalent Units are vested shall also be credited to the
participant’s account and converted to Kellogg Company common stock in the same
manner as dividends with respect to RSU awards.  Upon the vesting of the
corresponding RSUs, the Dividend Equivalent Units will vest and be paid in
shares of Kellogg Company common stock (rounded up to the nearest whole number
of shares).  If the RSUs partially vest as the result of the participant’s
death, Disability or Retirement, the Dividend Equivalent Units will vest in the
same proportion that the RSUs vest.  Dividend Equivalent Units attributable to
forfeited RSUs shall also be forfeited.

9.
Voting: RSUs do not give their holder any voting rights, or any other right of a
holder of Kellogg Company common stock. The shares of Kellogg Company common
stock that are issued for RSUs upon vesting will have voting rights.

10.
Taxes: Taxes will be due when the RSUs vest based on the Fair Market Value (as
defined in the Plan) of the shares on the vesting date. This amount, considered
taxable compensation, will be included in appropriate tax forms for the
participant, for example, W2 income for U.S. employees and T4 income for
Canadian employees. Participants will pay withholding taxes by selling shares.
Taxes include, but are not limited to, Federal or national, social insurance or
FICA taxes, state and local, if applicable, and as required by local
requirements. FICA taxes may be due before the vesting date for U.S. and Puerto
Rico participants who are Retirement eligible.

11.
Settlement: Participants will not receive stock certificates when RSUs vest. The
shares of Kellogg Company common stock issued in payment for RSUs will initially
be held via book entry at Merrill Lynch. Those shares will be registered in the
participant’s name as soon as



RSU Grant Terms and Conditions        page 3

--------------------------------------------------------------------------------





administratively feasible. Participants can change the registration of the
shares after the vesting period. Contact Merrill Lynch within in the U.S. at
1-866-866-4050 or outside the U.S. at 1-609-818-8669.
12.
Communication: Each participant will be provided with a written confirmation of
the RSU award. Participants will also receive a notice after vesting that
explains the number of shares issued as well as the number of shares to be sold
to pay the withholding tax.

13.
Disposition at Vesting: After RSUs vest and shares are issued, participants can
leave the shares with Merrill Lynch, ask Merrill Lynch to sell the shares, have
a certificate issued to the participant or have the shares electronically
transferred to another broker. Certain fees may apply to selling or transferring
shares – contact Merrill Lynch for details.

14.
Benefits: RSU grants or vesting income will not be included in earnings for the
purposes of determining benefits, including pension, defined contribution
retirement, disability, life insurance and other survivor benefits (for U.S.
participants).

15.
Insiders: Insiders cannot dispose of the shares issued after vesting without
prior approval of the Legal & Compliance Department.

16.
Tax and Legal Issues: Prior to vesting, the Company reserves the right to
replace RSUs granted with a cash equivalent benefit if there are any adverse tax
or legal consequences for either the participant or the Company related to the
ownership of Kellogg Company shares (generally for participants outside North
America).

17.
Recoupment: If at any time (including after the vesting date or after payment),
the Committee, including any person authorized pursuant to Section 3.2 of the
Plan (an “Authorized Officer”):

(a)
reasonably believes that a participant has engaged in “Detrimental Conduct” (as
defined below), the Committee or an Authorized Officer may suspend the
participant’s participation in this RSU award pending a determination of whether
the participant has engaged in Detrimental Conduct;

(b)
determines that a participant has engaged in “Detrimental Conduct” (as defined
below), then the grant of RSUs under the Plan and all rights thereunder shall
terminate immediately without notice effective the date on which the participant
engages in such Detrimental Conduct, unless terminated sooner by operation of
another term or condition of this RSU award or the Plan; and/or

(c)
determines the participant has engaged in “Detrimental Conduct” (as defined
below), then the participant may be required to repay to the Company, in cash
and upon demand, any payment in shares from any RSU award made during and after
the year in which the Detrimental Conduct occurred.

The return of RSU payments under paragraph (c) is in addition to and separate
from any other relief available to the Company due to the participant’s
Detrimental Conduct.
“Detrimental Conduct” means conduct that is contrary or harmful to the interest
of the Company, including, but not limited to, (i) conduct relating to the
participant’s employment for which


RSU Grant Terms and Conditions        page 4

--------------------------------------------------------------------------------





either criminal or civil penalties against the participant may be sought, (ii)
breaching the participant’s fiduciary duty or deliberately disregarding any of
the Company’s policies or code of conduct, (iii) violating the Company’s insider
trading policy or the commission of an act or omission which causes the
participant or the Company to be in violation of federal or state securities
laws, rules, regulations, and/or the rules of any exchange or association of
which the Company is a member, including statutory disqualification, (iv)
disclosing or misusing any confidential information or material concerning the
Company, (v) participating in a hostile takeover attempt of the Company, (vi)
engaging in an act of fraud or intentional misconduct during the participant’s
employment that causes the Company to restate all or a portion of the Company’s
financial statements, or (vii) conduct resulting in a financial loss to the
Company even though the Company is not required to or does not actually restate
all or any portion of its financial statements.
For a participant who is an executive officer for purposes of Section 16 of the
Exchange Act, any determination of whether the participant has engaged in an act
of fraud or intentional misconduct during the participant’s employment that
causes the Company to restate all or a portion of the Company’s financial
statements shall be made by the Committee and shall be subject to the review and
approval of the Board of Directors.
If a participant voluntarily leaves employment of the Company within one year of
the vesting date to work for a direct competitor of the Company, then the value
of this RSU award on the vesting date, less any tax withholding or tax
obligations, but without regard to any subsequent market price decrease or
increase (the “Net RSU Proceeds”), shall be immediately due and payable in cash
by the participant without notice, to the Company. For purposes of this RSU
award (i) “a direct competitor of the Company” means any person, firm,
partnership, corporation or other business or entity that sells any of the
Products (as defined below) in the Geographic Area (as defined below) and any
retailer that sells a private label version of any of the Products in the
Geographic Area, including, without limitation, General Mills, Nestle, ConAgra,
Post, Mondelez, Malt-0-Meal, Quaker, Diamond Foods, Campbell’s, PepsiCo,
Hershey, Utz, Snyder’s-Lance, Cereal Partners Worldwide, Intersnack, Ulker; or
any affiliate or successor to any such company, (ii) “Products” means
ready-to-eat cereal products, hot cereal products, breakfast, protein or meal
replacement beverages, toaster pastries, wholesome snacks including, but not
limited to, cereal bars, granola bars, protein bars, crispy marshmallow treats,
frozen waffles, frozen pancakes, crackers, salty snacks including by not limited
to potato and tortilla chips, any other grain-based convenience foods, noodles,
meat substitutes, and plant-based products, or any other product which the
Company manufactures, distributes, sells or markets at the time the
participant’s active employment with the Company ends, and (iii) “Geographic
Area” means any territory, region or country where the Company sells any
Products at any time ending on the one year period following the vesting date.
If at any time the Company determines that a participant has breached the
non-solicitation, non-disparagement, confidentiality, or non-compete provisions
of this RSU award, the participant will be obligated, to the maximum extent
permitted by law, to reimburse the Company for the Net RSU Proceeds paid to the
participant pursuant to this RSU award. By accepting this RSU award, the
participant also agrees and acknowledges that if the participant breaches the
non-solicitation, non-disparagement, confidentiality, or non-compete provisions
of this RSU award, because it would be impractical and excessively difficult to
determine the actual damages to


RSU Grant Terms and Conditions        page 5

--------------------------------------------------------------------------------





the Company as a result of such breach, any remedies at law (such as a right to
monetary damages) would be inadequate. The participant therefore agrees that, if
the participant breaches the non-solicitation, non-disparagement,
confidentiality, or non-compete provisions of this RSU award, the Company shall
have the right (in addition to, and not in lieu of, any other right or remedy
available to it) to a temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
proof of actual damage. If this RSU award has not vested on the date the Company
determines the participant breached the non-solicitation, confidentiality, or
non-disparagement provisions of this RSU award, this RSU award shall be
forfeited by the participant and cancelled by the Company.
The rights contained in this section shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (a) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a participant, or (b) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).
18.
Offsets: Any amounts the Company owes the participant from time to time
(including amounts owed to the participant as wages or other compensation,
fringe benefits, or vacation pay, as well as, any other amounts owed to the
participant by the Company) may be offset, to the extent of the amounts the
participant owes the Company, provided that amounts owed to the participant
which constitute “non-qualified deferred compensation” under Code Section 409A
shall only be offset to the extent allowed under Code Section 409A. Whether or
not the Company elects to make any set-off for the full amount owed, calculated
as set forth above, the participant agrees to pay immediately the unpaid balance
to the Company. The participant may be released from obligations under this
Section only if the Committee or an Authorized Officer determines in its sole
discretion that such action is in the best interests of the Company.

19.
Administration: The Plan and this RSU award shall be administered and
interpreted by the Committee, as provided in the Plan. Any decision,
interpretation or other action made or taken in good faith by the Committee or
an appropriately designated proxy, arising out of or in connection with the Plan
shall be final, binding and conclusive on the Company and all employees and
their respective heirs, executors, administrators, successors and assigns.
Determinations by the Committee or an appropriately designated proxy, including
without limitation determinations of employee eligibility, the form, amount and
timing of awards, the terms and provisions of awards, and the agreements
evidencing awards, need not be uniform and may be made selectively among
eligible employees who receive or are eligible to receive awards under the Plan,
whether or not such eligible employees are similarly situated. The Committee may
amend this RSU award to the extent provided in the Plan or this RSU award.

The Plan is hereby incorporated by reference. Capitalized terms not defined
herein shall have the meaning given such term in the Plan. In the event of any
conflict between the Plan and this RSU award, the provisions of the Plan shall
control and this RSU award shall be deemed modified accordingly.


RSU Grant Terms and Conditions        page 6

--------------------------------------------------------------------------------





20.
Assignability and Transfer: RSUs may not be assigned, transferred, sold,
exchanged, encumbered, pledged or otherwise hypothecated or disposed of prior to
vesting, except as provided in the Plan.

21.
Recordkeeping and Authorization: By accepting this RSU award, the participant
(i) authorizes the Company and any agent of the Company administering the Plan
or providing Plan recordkeeping services to disclose to the Company such
information and data as the Company shall request in order to facilitate the
grant of RSU awards and the administration of the Plan; (ii) waives any data
privacy rights the participant may have with respect to such information; and
(iii) authorizes the Company to store and transmit such information in
electronic form.

22. Severability: The provisions of this RSU award are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.




These terms and conditions are subject to the provisions of the Kellogg Company
2017 Long-Term Incentive Plan document and any additional terms and conditions
as determined by the Committee.


Date: February 2020


RSU Grant Terms and Conditions        page 7